PER CURIAM:
David Fields petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court as the court has now ruled on the merits of the case. See In re: Fields, No. 9:02-cv-3708 (D.S.C. Nov. 6, 2006). Accordingly, we grant Fields’ motion to proceed in forma pauper-is and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.